internal_revenue_service number release date index number ------------------------ ---------------------------------- ------------------------------- --------------------------------------------------------- ---------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------------- id no ---------- ------------------ telephone number ---------------------- refer reply to cc ita b07 plr-118536-16 date december re request for an extension of time to make the election not to apply sec_168 to round extension property and request to revoke election to apply sec_168 to round extension property legend taxpayer ------------------------------------------------------- date --------------------------- date ---------------------- date ---------------------------- a ------- b ------- c -------- d ------- e ------- f --------------------- g ----------------------------------------- i ------- plr-118536-16 dear ---------------- this letter responds to a letter dated date and supplemental correspondence requesting i an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to make the election under sec_168 of the internal_revenue_code not to apply sec_168 to round extension property and ii to revoke the election under sec_168 to apply sec_168 to round extension property all references in this letter_ruling to sec_168 are treated as a reference to sec_168 as in effect on the day before the date of the enactment of the protecting americans from tax hikes act of path act enacted as part of the consolidated appropriations act division q publaw_114_113 129_stat_2242 date facts taxpayer represents that the facts are as follows taxpayer is the common parent of an affiliated_group_of_corporations as defined under sec_1504 the affiliated_group_of_corporations files a consolidated federal_income_tax return on a calendar-year basis taxpayer made the election to apply sec_168 the sec_168 election on its timely filed consolidated federal_income_tax return for its first taxable_year ending after date which is the taxable_year ended date the a taxable_year on its timely filed consolidated federal_income_tax returns for the subsequent taxable years through the d taxable_year taxpayer applied the sec_168 election to eligible qualified_property extension property round extension property and round extension property round extension property was placed_in_service during the b and c taxable years and round extension property was placed_in_service during the d taxable_year taxpayer’s former director of tax the former tax director was responsible for the preparation of the a through d returns including preparing the analyses associated with the application of sec_168 no outside tax professional was engaged by taxpayer for the preparation of its a through d returns the former tax director departed taxpayer in f after such departure taxpayer engaged g to provide tax_advice and assistance with the irs examination of the consolidated federal_income_tax returns for the e b c and d taxable years in reviewing taxpayer’s consolidated federal_income_tax returns with respect to sec_168 g if it had been asked to provide advice with respect to sec_168 would have advised taxpayer not to apply sec_168 for the b c and d plr-118536-16 taxable years instead g would have advised taxpayer to claim the additional first year depreciation for those years g informed taxpayer that throughout the years taxpayer applied sec_168 sec_168 would not have resulted in greater tax savings for taxpayer in comparison to deducting additional first year depreciation based upon facts known when each return was timely filed applying sec_168 was not an economically prudent decision for taxpayer for the b c and d taxable years further no facts have occurred subsequent to the due_date of the consolidated federal_income_tax return for the b taxable_year that now makes it more advantageous for taxpayer not to apply sec_168 to round extension property and round extension property because the former tax director was no longer employed by taxpayer during g’s analysis of sec_168 current employees of taxpayer reviewed existing company documentation and conducted discussions with members of the current and former executive management concerning the decision to make the sec_168 election as a result it was determined that the former tax director did an incomplete analysis associated with the application of sec_168 if a complete analysis was presented to the executive management team they would have instructed the former tax director not to make the sec_168 election the period of limitation on assessment for taxpayer’s e b and c taxable years has been extended by agreement under sec_6501 to date and the period of limitation on assessment for taxpayer’s d taxable_year is open under sec_6501 to date both of these dates are after the date of this letter_ruling rulings requested taxpayer requests i an extension of time pursuant to sec_301_9100-3 to make the election under sec_168 not to apply sec_168 to round extension property and ii to revoke the election under sec_168 to apply sec_168 to round extension property law and analysis prior to amendment by the tax relief unemployment insurance reauthorization and job creation act of pub_l_no 124_stat_3296 date truirjca sec_168 allowed a corporation or an s_corporation to elect not to claim the additional first year depreciation deduction allowable under sec_168 for eligible qualified_property or extension property and instead increase the business_credit limitation under sec_38 and the alternative_minimum_tax amt credit limitation under sec_53 as a result a corporation or s_corporation was able to claim unused credits from taxable years beginning before date that were allocable to research expenditures or amt liabilities and accelerate such credits as either refundable credits in the case of a c_corporation or credits against the plr-118536-16 a tax in the case of an s_corporation with the exception of revised dates eligible qualified_property or extension property is property eligible for the additional first year depreciation deduction under sec_168 sec_401 of truirjca amended sec_168 by adding sec_168 to the code sec_168 applied to property placed_in_service generally after and before round extension property sec_331 of the american taxpayer relief act of pub_l_no 126_stat_2313 date atra amended sec_168 by adding sec_168 to the code sec_168 applied to property placed_in_service generally after and before round extension property with the exception of revised dates round extension property and round extension property is property eligible for the additional first year depreciation deduction under sec_168 pursuant to sec_168 and j i sec_168 increased only the amt credit limitation under sec_53 for round extension property and round extension property as a result sec_168 allowed a c_corporation or an s_corporation to elect not to claim the additional first year depreciation deduction allowable under sec_168 for round extension property and round extension property and instead increase the amt credit limitation under sec_53 accordingly a c_corporation or s_corporation was able to claim unused credits from taxable years beginning before date that were allocable to amt liabilities and accelerate such credits as either refundable credits in the case of a c_corporation or credits against the sec_1374 tax in the case of an s_corporation under sec_168 a sec_168 election applies to a corporation’s first taxable_year ending after date and to any subsequent taxable_year however under sec_168 a corporation that made the sec_168 election for its first taxable_year ending after date or that made the sec_168 election under sec_168 for extension property for its first taxable_year ending after date may elect not to have the sec_168 election apply to round extension property if a corporation does not have an election in effect under sec_168 for round extension property sec_168 allows the corporation to elect to apply sec_168 to round extension property sec_168 provides that any election under sec_168 including any allocation under sec_168 may be revoked only with the consent of the secretary pursuant to section dollar_figure of revproc_2008_65 2008_2_cb_1082 the election to apply sec_168 once made may be revoked only with the written consent of the commissioner of internal revenue and to seek the commissioner’s consent the taxpayer must submit a request for a letter_ruling sec_168 provides that all corporations that are treated as a single employer under sec_52 generally any controlled_group_of_corporations within the meaning of sec_1563 determined by substituting more than percent for more than plr-118536-16 percent each place it appears in sec_1563 shall be treated as one taxpayer for purposes of sec_168 and as having elected the application of sec_168 if any such corporation so elects hereinafter such group of corporations is referred to as a controlled_group see section dollar_figure of revproc_2009_16 2009_6_irb_449 section dollar_figure of revproc_2009_16 provides guidance regarding the election to apply sec_168 by a controlled_group sec_3 b of revproc_2009_16 provides that if all members of a controlled_group are members of an affiliated_group_of_corporations that file a consolidated_return a consolidated_group the common parent within the meaning of sec_1_1502-77 of the income_tax regulations of the consolidated_group makes the sec_168 election on behalf of all members of the consolidated_group the common parent makes this election within the time and in the manner provided in sec_3 or dollar_figure of revproc_2009_16 as applicable under sec_301_9100-1 the commissioner of internal revenue has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in this case taxpayer is the common parent of an affiliated_group_of_corporations that timely filed a consolidated federal_income_tax return for the taxable_year ended date on that return taxpayer made the sec_168 election further taxpayer’s consolidated_group on date was not a member of any other controlled_group on that date thus this election is binding on all members of taxpayer’s consolidated_group on date and applies to taxpayer’s consolidated_group for the taxable_year ended date and any subsequent taxable_year but see sec_3 d of revproc_2009_16 for guidance regarding members entering or leaving a controlled_group however if we grant taxpayer an extension of time to make the election under sec_168 not to apply sec_168 to round extension property taxpayer will no longer have a sec_168 election in effect for round extension property and will have to make an election under sec_168 to apply sec_168 to round extension property by taxpayer applying sec_168 to round extension property we conclude that taxpayer is treated as making the election under sec_168 to apply sec_168 to round extension property plr-118536-16 conclusions based solely on the facts and representations submitted and the law and analysis as set forth above we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied with respect to round extension property accordingly taxpayer is granted calendar days from the date of this letter to make the election under sec_168 not to apply sec_168 to round extension property this election must be made by taxpayer i filing an amended consolidated federal_income_tax return for the b taxable_year with a written_statement indicating that taxpayer is making the election under sec_168 not to apply sec_168 to round extension property ii filing an amended consolidated federal_income_tax return for the c taxable_year iii filing an amended consolidated federal_income_tax return for the d taxable_year if taxpayer or any member of taxpayer’s consolidated_group placed_in_service round extension property in the d taxable_year and iv providing written notification to any partnership in which taxpayer or any member of taxpayer’s consolidated_group is a partner that taxpayer is making the election under sec_168 not to apply sec_168 to round extension property the amended consolidated federal_income_tax returns for the b c and d taxable years must include the adjustment to tax_liability the adjustment to taxable_income for the amount of depreciation allowed_or_allowable for that taxable_year for round extension property and any collateral adjustments to taxable_income or tax_liability and a revocation of taxpayer’s election under sec_168 to apply sec_168 to round extension property is permitted under sec_168 accordingly taxpayer is granted calendar days from the date of this letter to revoke the election under sec_168 to apply sec_168 to round extension property this revocation must be made by taxpayer i filing an amended consolidated federal_income_tax return for the d taxable_year with a written_statement indicating that taxpayer is revoking the election under sec_168 to apply sec_168 to round extension property ii filing an amended consolidated federal_income_tax return for the i taxable_year which is the taxable_year subsequent to the d taxable_year if taxpayer or any member of taxpayer’s consolidated_group placed_in_service round extension property in the i taxable_year and iii providing written notification to any partnership in which taxpayer or any member of taxpayer’s consolidated_group is a partner that taxpayer is revoking the election under sec_168 to apply sec_168 to round extension property the amended consolidated federal_income_tax returns for the d and i taxable years must include the adjustment to tax_liability the adjustment to taxable_income for the amount of depreciation allowed_or_allowable for that taxable_year for round extension property and any collateral adjustments to taxable_income or tax_liability plr-118536-16 a copy of this letter_ruling must be attached to any federal_income_tax return to which it is relevant a copy is enclosed for that purpose alternatively a taxpayer filing its federal_income_tax return electronically may satisfy this requirement by attaching a statement to the return that provides the date and control number of the letter_ruling except as specifically ruled upon above no opinion is expressed or implied concerning the tax consequences of the facts described above under any other provisions of the code including other subsections of sec_168 specifically no opinion is expressed or implied on whether i any item of depreciable_property placed_in_service by taxpayer or any member of taxpayer’s consolidated_group in the a through i taxable years is eligible for the additional first year depreciation deduction provided by sec_168 or ii any item of depreciable_property placed_in_service by taxpayer or any member of taxpayer’s consolidated_group in the a through i taxable years is under sec_168 eligible qualified_property extension property round extension property or round extension property as applicable or iii taxpayer properly determined the bonus_depreciation amount under sec_168 for the a through i taxable years the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney we are sending a copy of this letter to taxpayer’s authorized representatives we are also sending a copy of this letter to the appropriate operating division director enclosures copy of this letter copy for sec_6110 purposes sincerely kathleen reed kathleen reed chief branch office of associate chief_counsel income_tax and accounting
